         Case 1:19-cv-02676-RDM Document 42 Filed 06/22/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 L.M.-M., et al.,

                Plaintiffs,

        vs.                                              Case No. 1:19-cv-2676 (RDM)

 KENNETH T. CUCCINELLI II, in his
    purported official capacity as acting
    Director of U.S. Citizenship and
    Immigration Services, et al.,

                Defendants.


                              DEFENDANTS’ STATUS REPORT

       Pursuant to the Court’s May 14, 2020 Order, Defendants submit the following status

report. The Government has not yet made a decision as to whether to appeal this Court’s

decision and Order entering partial final judgment on Plaintiffs’ Federal Vacancies Reform Act

(FVRA) claim, and has, in the interim, filed a notice of appeal, see Dkt. 41. The Asylum

Directives have not been ratified or re-issued.
       Case 1:19-cv-02676-RDM Document 42 Filed 06/22/20 Page 2 of 2




Dated: June 22, 2020                    Respectfully submitted,

                                        JOSEPH H. HUNT
                                        Assistant Attorney General

                                        SCOTT G. STEWART
                                        Deputy Assistant Attorney General

                                        WILLIAM C. PEACHEY
                                        Director

                                        EREZ REUVENI
                                        Assistant Director

                                        By: /s/ Archith Ramkumar
                                        ARCHITH RAMKUMAR
                                        Trial Attorney
                                        Office of Immigration Litigation
                                        U.S. Department of Justice, Civil Division
                                        P.O. Box 868, Ben Franklin Station
                                        Washington, DC 20044
                                        Tel: (202) 598-8060
                                        Email: Archith.Ramkumar@usdoj.gov

                                        Counsel for Defendants
